Title: From George Washington to James McHenry, 27 April 1788
From: Washington, George
To: McHenry, James



Dear Sir
Mount Vernon 27th April 1788

Not having sent to the Post office for several days your favor of the 20th inst. did not get to my hand till last night. I mention this circumstance as an apology for my not giving it an earlier acknowledgment.
As you are pleased to ask my opinion of the consequences of an adjournment of your Convention until the meeting of ours, I shall [(]tho’ I have meddled very little in this political dispute less perhaps than a man so thoroughly persuaded as I am of the evils and confusions which will result from the rejection of the proposed Constitution, ought to have done) give it as my sincere and decided opinion that the postponement of the question would be tantamount to the final rejection of it—that the adversaries of the new Constitution [in] Virginia and Maryland view it in this light—and the[y] will pass for the accomplishment of this measure as the denier resort. I have very good reason to

believe to adduce arguments in support of this opinion is as unnecessary as they would be prolex—They are obvious, and will occur to you on a moments reflection.
Tho’ the period to which the adjournment in new Hampshire was fixed, no respect to the meeting of the Convention in this State, but was the effect, solely of local circumstances within itself. yet, the opposition here ascribe it wholy to complaisance towards Virginia—Make great use of it and undertake to pronounce that all the States thereafter whose Convention were to precede hers will pursue the same line of Conduct, and of course that those which are to follow will receive the ton[e] from it—Should Maryland fulfil this p[r]ognostic South Carolina may indeed be staggered and the prediction of the foes to the Constitution will thereby be realized—for the assertion so far as it respects North Carolina may with some truth I believe be applied while the opposition in New York it is well know[n] will avail itself of every pretext for rejection.
The sentiments of the Western district of this State, are not yet brought to my view—Independently thereof the Majority, so far as the opinions of the Delegates are know[n] or presumed is in favor of the adoption and is encreasing but as the parties from report are pretty equally poized a small matter cast into either scale would give it the preponderancy—Decisions, or indecisions then with you, will in my opinion, determine the fate of the Constitution. and with it, whether peace and happiness—or discord and confusion is to be our lot. The fœderalests here see and depricate the idea of the latter, and there opponents doing all they can to encouraging it as thier last hope. Thus stands the matter in my eyes at present. with very great esteem and regard I am Dear Sir Your Most Obedt and very Hble Servant

Go. Washington

